Citation Nr: 1447269	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a total right knee replacement due to degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.

This appeal comes to be Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion.

The Veteran initially sought treatment for right knee pain and swelling during service in January 1963.  Thereafter, he sought additional right knee treatment many times throughout his three years on active duty.  The Veteran indicated that after service he spent many years self-medicating with ointments, knee braces and ace bandages until his knee condition became so severe he had to seek treatment.  He indicates that by that point there was no cartilage left and that the only option was a total knee replacement due to degenerative arthritis.  See May 2010 Statement in Support of Claim.  

The Veteran's November 1962 entrance examination was negative for any health concerns.  He is presumed sound for purposes of considering this claim.  Although the record indicates a pre-service football injury, there is no evidence that the continuing problems the Veteran experienced with his right knee during service were clearly and unmistakably present prior to service.
The first notation of knee concerns in the record appears in January 1963.  It was indicated the Veteran injured his right knee and was experiencing pain and swelling.  The Veteran had injured his knee in basic training, although he took several weeks to seek treatment.  The Veteran indicated the knee felt unstable.  Oblique views of the right knee with comparison views of the left knee were ordered.  The impression was "strain" right knee.  A February 1963 x-ray showed a small 3 mm rounded opacification in the area of the tibial spine.  There were no particular surface defects identified.  The left knee was normal on x-ray.  

In March 1963, the Veteran returned with continuing pain in his knee and was referred to the Orthopedic Clinic at Ireland Army Hospital.  Although the notes regarding x-rays are somewhat illegible, they indicated the presence of a small bone fragment that might have represented an avulsion fracture of a cruciate ligament.  It was noted the Veteran was started on a program to rehabilitate the right knee.  A May 1963 treatment record from the Hospital indicated an old patellar scar which was evidence of internal trauma with a calcific chip noted on x-ray.  The Veteran complained of something "going out" and then "going back in place" after prolonged standing on the knee.  A few weeks later the Veteran complained of "trick knee" and that he had difficulty doing physical training because of swelling above the right patella.  The impression was "recurrent knee injuries."  An x-ray was taken after the Veteran complained of having trouble with the right knee when walking.  The x-ray revealed "no internal change."  He was given an ace wrap to use while exercising.  

A July 1963 treatment record indicated continuing right knee pain and that three weeks prior, the knee had popped out causing pain and swelling and that the knee had stayed swollen for two weeks.  Examination of the right knee indicated what "probably represent[ed] an old chip fracture of the medial of the two intercondyloid eminences."  No other abnormalities were noted.  In a November 1964 record primarily regarding the Veteran's right shoulder, it was noted that his past history included an injured knee which occasionally popped out.  A July 1965 record indicated the right knee "slipped out" the prior night "while drunk" and that morning "while marching."  It was indicated the Veteran was carried to the examination room because he could not bear weight on the knee.  Medial tibial plateau tenderness was marked on palpation.  An ace wrap of the knee was provided along with crutches.  The Veteran's October 1965 separation examination indicated normal lower extremities and a right knee scar of "50[cent] size."  On his Report of Medical History dated August 1965, the Veteran checked "Trick" or Locked Knee and indicated "pains in knee with marching."

After service, the Veteran did not seek medical treatment for right knee until 2003 when it was found he would require a total knee replacement in his right knee due to severe degenerative arthritis.  There was no such necessity for his left knee.

Service connection for certain chronic diseases, including degenerative joint disease (DJD), a.k.a. arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

The Veteran had a right knee replacement on the basis of having arthritis in his knee.  The question here, therefore, is whether the symptoms of knee injury in service were manifestations of arthritis or whether arthritis can otherwise be found related to service given the evidence of injury therein and continuity of symptomatology thereafter.

The Board finds the Veteran's testimony that he continued to experience similar symptoms in his right knee to those he experienced during service to be competent and credible.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In this case, the Veteran is competent to state that he treated symptoms of pain and swelling in his knee with ice and bandages for many years.  In addition, the Board finds no reason to find that the Veteran lacks credibility, especially in light of the serious damage to the right knee seen in 2003 that was not present in the left knee.

In July 2010, the Veteran was afforded a VA examination in connection with his claim.  The examiner noted treatment of right knee symptoms in service and indicated the Veteran developed unexplained "trick knee" seen first in 1963 while in the Army.  The examiner noted the Veteran's contention that right knee pain "progressed" from 1963 until replacement in 2003.  The examiner characterized the unexplained knee pain as having a "final resolution" through knee replacement.  When asked whether the Veteran's current knee pain was related to his in-service injury, the examiner opined that it was less likely than not.  This opinion was based on a lack of diagnosis in service and that the Veteran worked for 20 years as a fireman without missing an unusual amount of work.  The examiner also focused on the lack of objective evidence of knee pain or treatment between 1963 and 2003.

Prior to his knee replacement, the Veteran had a chronic disease and there is competent evidence of continuing symptomatology since service.  The Board finds that an addendum medical opinion is required to answer the question of whether it is at least as likely as not that the arthritis diagnosed in 2003 (that led to a total right knee replacement) began during service given the competent evidence of continuing symptoms from an in-service injury to the present.  Specifically, the examiner should opine as to whether the symptoms of pain, swelling and instability shown in service were manifestations of arthritis and/or whether is it at least as likely as not that the Veteran's arthritis was caused by his in-service injury as it is the result of some other cause or factor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek an addendum medical opinion from the examiner who performed the July 2010 VA examination or if that examiner is no longer available from another appropriate specialist regarding the etiology of the Veteran's total right knee replacement.

The examiner should notate in his or her report that the electronic claims file was reviewed.

Following a review of the Veteran's records, the examiner should opine as to whether the symptoms of pain, swelling and instability shown in service were manifestations of arthritis which private medical evidence shows led to the need for a knee replacement in 2003.

If the examiner finds that the symptoms in service were not the manifestations of arthritis, the examiner should provide an opinion as to whether it is it at least as likely as not that the Veteran's arthritis was caused by his in-service injury as it is the result of some other cause or factor.

The examiner should note that the Board considers the Veteran's lay testimony that he experienced pain and swelling in his right knee throughout the years following separation from service until his diagnosis of arthritis to be competent and credible.

If the examiner is unable to provide the requested opinion or opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



